Citation Nr: 0722683	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including a recurrent skin rash, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for infertility, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for microhematuria, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claims 
for service connection for a skin condition (characterized as 
a recurrent skin rash), infertility, microhematuria, and 
diabetes mellitus, each to include as due to herbicide 
exposure.  The veteran disagreed with this decision in 
October 2004.  He perfected a timely appeal in June 2005 and 
requested a Travel Board hearing, which was held before the 
undersigned Veterans Law Judge in April 2007.


FINDINGS OF FACT

1.  The competent and probative evidence does not relate the 
veteran's currently diagnosed skin condition, including a 
recurrent skin rash, to service, to include as due to 
herbicide exposure.

2. The competent and probative evidence does not relate the 
veteran's claimed infertility to service, to include as due 
to herbicide exposure.

3.  The competent and probative evidence does not show that 
the veteran has a disability manifested by microhematuria 
that is related to service, to include as due to herbicide 
exposure.

4.  The competent and probative evidence does not show that 
the veteran has diabetes mellitus.


CONCLUSIONS OF LAW

1.  A skin condition, including a recurrent skin rash, was 
not incurred in or aggravated by active service, to include 
as due to herbicide exposure, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Infertility was not incurred in or aggravated by active 
service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Microhematuria was not incurred in or aggravated by 
active service, to include as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, to include as due to herbicide exposure, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court or Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran in 
May 2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, VA provided VCAA notice to the 
appellant and his service representative in May 2004, prior 
to the original AOJ decision in July 2004.  

The Board notes that the veteran does not contend that any 
notification deficiencies, either with respect to content or 
timing, have resulted in prejudice.  Regarding content, the 
Board finds that any defect was cured by actual knowledge on 
part of the veteran.  See Sanders v. Nicholson, No. 06-7001, 
slip op. at 14 (U.S. Fed. Cir. May 16, 2007).  See also 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  In statements received at the RO in May 2004 and 
April 2006, the veteran notified VA that he had no further 
evidence to submit in support of his claims.  The May 2004 
and April 2006 statements, signed by the veteran, indicate 
that he had knowledge of which information and evidence he 
was to submit to VA and which information and evidence VA 
would attempt to obtain.  Thus, the Board finds that the 
veteran had knowledge that he should submit any additional 
information in support of his claims.  See Pelegrini II, 
supra.  

Regarding the timing of the May 2006 notice of the Dingess 
requirements sent to the veteran and his service 
representative, the Board finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  The Board 
notes that the veteran's claims were not readjudicated after 
the May 2006 notice letter and, therefore, this last notice 
was not pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Between the February 2006 
supplemental statement of the case and May 2006, when this 
appeal was certified to the Board, the veteran did not submit 
any additional evidence in support of his claims.  The 
additional evidence submitted by the veteran after this 
appeal was certified to the Board contained waivers of RO 
jurisdiction.   As will be explained below in greater detail, 
the additional evidence submitted by the veteran since this 
appeal was certified to the Board in May 2006 would not have 
changed the outcome because it did not contain medical nexus 
opinions between any of his claimed disabilities and active 
service.  The Board finds that the failure by the RO to 
conduct a subsequent readjudication after May 2006 is not 
prejudicial because the outcome would be no different than 
the previous adjudication.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  

The veteran had actual knowledge of the evidence he needed to 
submit.  In addition, the record contains his testimony 
regarding the claimed nexus between his currently diagnosed 
skin condition, his claimed infertility, microhematuria, and 
diabetes mellitus and active service and medical evidence 
showing only post-service treatment for a skin condition.  
Under these circumstances, the Board finds that a remand of 
the veteran's appeal is not warranted.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes service medical records and VA medical 
records.  There is no indication of any additional relevant 
evidence that has not been obtained.  The evidence is 
adequate to resolve these claims; there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in November 
1967, the veteran denied any relevant medical history.  
Pertinent clinical evaluation was completely normal.  The 
veteran's urinalysis was negative.  The veteran was not 
treated for any of his claimed disabilities during active 
service.  At his separation physical examination in October 
1970, the veteran denied any relevant medical history.  
Clinical evaluation was completely normal.  The veteran's 
urinalysis was negative.

On VA Agent Orange registry examination in June 2003, the 
veteran complained of a skin rash.  A history of recurrent 
sores on both arms that took months to heal was noted.  He 
reported serving in Vietnam as a combat engineer between 1968 
and 1969.  He was unsure of his Agent Orange exposure.  He 
reported conceiving 1 child prior to Vietnam service and an 
inability to conceive since Vietnam.  He reported that he had 
been told by his doctors in the mid-1970's that he was 
infertile.  He denied hematuria, although he also reported 
that he had been evaluated for a history of microhematuria in 
1997 and had been told by his doctors that "nothing is 
wrong."  Physical examination was completely normal except 
for an enlarged prostate and several dystrophic, yellowed, 
and thickened nails.  The VA examiner stated that it was his 
opinion that "any medical condition or diagnosis (including 
all diagnoses and symptoms documented for this [veteran]) 
could possibly be related to exposure to herbicides during 
prior service in [Vietnam]."  The assessment included 
infertility, recurrent microhematuria per history, recurrent 
skin rash and sores on arms due to an "unknown" diagnosis, 
and prediabetes.

On VA outpatient treatment in October 2003, the veteran had 
no new complaints.  His urine cytology was negative.  Renal 
sonar showed a complex cystic lesion exophytic from the upper 
pole of the left kidney.  Given the veteran's history of 
hematuria, further assessment was suggested.  The veteran's 
prostate was normal and the urinary bladder was unremarkable.  
The assessment included infertility, recurrent microhematuria 
by history, and prediabetes.

On VA outpatient treatment in February 2005, the veteran's 
blood sugar was slightly elevated.  The assessment included 
prediabetes and hematuria.

In a February 2006 statement, the veteran contended that he 
suffered from "Agent Orange-related chloracne (skin 
condition) as well as porphyria cutanea tarda and diabetes 
due to Agent Orange exposure."  He also contended that his 
VA physicians had related his claimed disabilities to Agent 
Orange exposure.

On VA outpatient urology treatment in August 2006, it was 
noted that the veteran was being followed for a complex cyst 
in the left kidney.  He denied any voiding problems or 
hematuria.  His history of microscopic hematuria was noted.  
The veteran's laboratory results were within normal limits. 

An "Administrative Note" dated in September 2006 and 
included in the veteran's VA medical records shows that he 
was notified of recent laboratory results showing 3 red blood 
cells in his urine and an elevated glucose level. 

On VA outpatient dermatology consultation in September 2006, 
the veteran complained of a 1 centimeter scaly lesion on his 
right hand.  He stated that this lesion "was like a blister 
which didn't heal but finally fell off."  The veteran also 
reported a history of Agent Orange exposure.  Physical 
examination showed a faint pigmented 1 centimeter patch 
located on the right hand and comedones (or black heads) 
behind his ears.  The VA examiner stated that the veteran's 
claimed lesion on the right hand "possibly was inflamed" 
sebaceous keratosis and questioned whether it was 
keratoacanthoma.  The VA examiner concluded that the 
veteran's comedones were as likely as not related to Agent 
Orange exposure.  The assessment was no appreciable lesion on 
examination.

On VA outpatient urology treatment in March 2007, the veteran 
had no new complaints.  He denied any hematuria.

The veteran testified at his April 2007 Travel Board hearing 
that he had served in Vietnam from May 1968 to May 1969.  
After service separation, the veteran began noticing blisters 
on his skin that would not heal.  He testified that he had 
been told by his VA physicians that his skin rash was 
"possibly Agent Orange related."  He also testified that he 
had been unable to have children with his second wife, whom 
he married after Vietnam service.  He testified further that, 
following a tubular biopsy, he was told that he had a very 
low or zero sperm count.  He reported that there was blood in 
his urine on all urine tests conducted since his Vietnam 
service.  He also reported that he had been able to control 
his "borderline diabetic" problem with diet.  He began 
receiving treatment from VA in 2001.  He reported further 
that he had never been diagnosed with diabetes but had been 
told that he was "borderline diabetic."  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disabilities diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Of the veteran's 
claimed disabilities in this appeal, only diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
skin condition, including a recurrent skin rash, infertility, 
microhematuria, and diabetes mellitus, each to include as due 
to herbicide exposure.  Initially, the Board notes that a 
copy of the veteran's DD 214 in the claims file shows that he 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His Vietnam service was listed as from May 
1968 to May 1969.  Thus, in-service herbicide exposure based 
on Vietnam service is presumed.  See 38 C.F.R. § 3.307.  

The veteran's service medical records indicate that he was 
not treated for any of his claimed disabilities during active 
service, to include as due to herbicide exposure, or for many 
years thereafter.  The earliest treatment for any of the 
veteran's claimed disabilities occurred in June 2003, or more 
than 30 years after service separation in October 1970, when 
he was diagnosed with infertility, recurrent microhematuria 
per history, recurrent skin rash and sores on his arms, and 
prediabetes.  In general, this is negative evidence against 
the claim.  With respect to negative evidence, the Veterans 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

The post-service medical evidence shows that since about 2003 
the veteran has been treated for a variety of skin 
conditions, including a recurrent skin rash, sores on his 
arms, and comedones over his ears.  Although the VA examiner 
stated in June 2003 that either the veteran's recurrent skin 
rash or sores on his arms "could possibly be" related to 
his claimed in-service herbicide exposure during Vietnam, 
neither of these skin conditions are among the diseases 
listed at 38 C.F.R. § 3.309 as presumptively service-
connected based on in-service herbicide exposure.  The Board 
otherwise notes that the "possibility" of a relationship 
does not constitute a medical nexus statement for which 
service connection may be granted.  See Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim).  

Similarly, although the VA examiner stated in September 2006 
that it was at least as likely as not that the veteran's 
comedones on his ears were related to his in-service 
herbicide exposure, comedones are not among the disease 
listed at § 3.309 as presumptively service-connected based on 
in-service herbicide exposure (as opposed to chloracne, which 
is so recognized).  Accordingly, the Board finds that, even 
though the veteran served in Vietnam and is presumptively 
exposed to herbicides during such service, the currently 
diagnosed skin conditions are not those recognized by the 
Secretary as being related to Agent Orange exposure.  
Consequently, service connection on a presumptive basis due 
to Agent Orange exposure is not warranted.  
As to the alternative claim of direct service connection 
(other than as related to Agent Orange exposure), there is no 
competent medical evidence that tends to relate any of the 
skin disorders to service.  Thus, service connection is not 
in order.     

The post-service medical evidence does not contain a 
diagnosis of microhematuria or diabetes mellitus that is 
related to active service, to include as due to herbicide 
exposure.  The veteran himself conceded in his Travel Board 
hearing testimony in April 2007 that he had never been 
diagnosed with diabetes, although he testified that several 
examiners had told him that he was "borderline diabetic."  
The post-service medical evidence confirms that the veteran 
was advised to control his blood sugar, which was elevated on 
VA outpatient treatment, and was diagnosed with prediabetes.  
However, there is no diagnosis of diabetes mellitus in any of 
the objective medical evidence of record.  Since the veteran 
does not have diabetes, service connection is not warranted.  
If he is diagnosed with diabetes in the future, he can reopen 
a claim for benefits.  

The post-service medical evidence also shows that the veteran 
was treated for a history of microhematuria and, in September 
2006, 3 red blood cells were found in his urine.  However, 
these records do not show a diagnosis of microhematuria that 
is related to active service.  As noted above, the veteran's 
urinalysis was negative at both his enlistment and separation 
physical examinations.  And hematuria is not among the 
diseases listed at § 3.309 for which presumptive service 
connection is available based on in-service herbicide 
exposure.  Nor is there any evidence that the veteran 
currently experiences any disability as a result of his 
claimed microhematuria.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  As such, service connection is 
not warranted.  

Finally, the Board notes that the objective medical evidence 
of record shows only that the veteran was diagnosed with 
infertility in June 2003 after reporting an inability to 
conceive with his second wife following service in Vietnam.  
The VA examiner noted in June 2003 that the veteran declined 
to be evaluated for this condition at that time.  With the 
exception of this solitary diagnosis, based solely on the 
veteran's subjectively reported medical history, there is no 
other objective medical evidence in the claims file showing 
any complaints of or treatment for infertility.  Service 
medical records show no complaints of or treatment for 
infertility.  More importantly, there is no objective 
evidence linking the veteran's claimed infertility to active 
service, to include as due to herbicide exposure.  And 
infertility is not among the diseases listed at § 3.309 for 
which presumptive service connection is available based on 
in-service herbicide exposure.  Nor is there any evidence 
that the veteran currently experiences any disability as a 
result of his claimed infertility.   See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

As to the veteran's own assertion of a causal link between 
any of the disabilities at issue and any incident of or 
finding recorded during service, the Board observes that, as 
a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value as to medical diagnoses and causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.   Moreover, the veteran's assertions, including his 
April 2007 Travel Board hearing testimony, that he had been 
told by his VA physicians that his skin condition was related 
to Agent Orange exposure and that his other claimed 
disabilities resulted from Agent Orange exposure, filtered 
through a lay person's sensibilities, are simply too 
attenuated to constitute competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 69, 77 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  As discussed above, the VA 
physicians used certain language that ultimately does not 
support the claim.   

It is noted that the RO did not provide a VA examination for 
a nexus opinion for the veteran's service connection claims 
and per recent precedent, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states that, in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In this case, the 
veteran was afforded a VA Agent Orange examination in 2003, 
and that examination provided ample diagnoses and findings.  
Additional VA treatment records provided supplemental 
information.  These medical records, in conjunction with the 
other evidence in the file, including the sworn hearing 
testimony, provide a sufficient basis on which to adjudicate 
the appeals.  Simply stated, the standards of McLendon are 
not met.

In summary, the Board finds that the preponderance of the 
evidence is against the claims for service connection for a 
skin condition, infertility, microhematuria, and diabetes 
mellitus, to include as due to herbicide exposure.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b).  However, there is no approximate 
balance of positive and negative evidence that otherwise 
warrants a more favorable decision.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for a skin condition, including a 
recurrent skin rash, to include as due to herbicide exposure, 
is denied.

Service connection for infertility, to include as due to 
herbicide exposure, is denied.

Service connection for microhematuria, to include as due to 
herbicide exposure, is denied.

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


